DETAILED ACTION
This Final Office Action is in response to the amendment and / or remarks filed on September 02, 2020.  Claims 1 – 4, 6 – 10, 13 & 15 – 24 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, 6, 7, 8, 9, 13, 15, 16, 17, 18, 19, 20, 21, 22, 23 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2017 / 0113595 A1) to Hemphill in view of (U.S. Patent Number 10,023,098 B1) to Marchlewski et al.
Regarding claim 1, Hemphill discloses the mounting plate (66 & 64) that attaches to the wall (32) of the vehicle cargo area (104), the mounting plate (66 & 64) including the ledge (82) (See Figures 11 & 12); the mounting plate (66 & 64) further including the accessory connection interface (196) (See Figure 12), wherein the accessory connection interface (196) is configured to couple the mounting plate (66 & 64) to the cargo accessory (62) with the ledge (82) (See Figures 11 & 12).
However, Hemphill does not explicitly disclose the ledge configured to support at least a portion of the platform assembly.
Marchlewski et al., teaches the vehicle accessory mount (10) having the mounting plate (30 & 62) that attaches to the wall (32) of the vehicle cargo area (18), the mounting plate (30 & 62) including the ledge (64) configured to support at least the portion of the platform assembly (46, 56 & 58) (See Column 4, lines 65 – 67) (See Figures 3 & 6) for the purpose of providing support for adding a second level of cargo storage within the truck bed (See Column 4, lines 18 – 20).
configured to support the portion of the platform assembly as taught by Marchlewski with the vehicle accessory mount of Hemphill in order to provide support for adding a second level of cargo storage within the truck bed.

Regarding claim 2, Hemphill as modified by Marchlewski et al., discloses the portion of the platform assembly (46, 56 & 58) is removably supported on the ledge (64) (See Figures 3 & 6).  

Regarding claim 3, Hemphill discloses the mounting plate (66 & 64) is the first mounting plate (i.e. Left (66 & 64) in Figure 11 & 12) on the first wall (i.e. Left (32) in Figures 1 & 2) of the vehicle cargo area (14), and further comprising the second mounting plate (i.e. Right (66 & 64) in Figure 3) that attaches to the opposite, second wall (i.e. Right (32) in Figures 1 & 2) of the vehicle cargo area (14) (See Figures 1, 2, 11 & 12).
Furthermore, Hemphill as modified by Marchlewski et al., discloses wherein the portion of the platform assembly (46) is the brace (56 & 58) (See Figures 3 & 6) extending from the ledge (64) of the first mounting plate (i.e. Left (30) in Figure 3) to the ledge (64) of the second mounting plate (i.e. Right (30) in Figure 3).  

Regarding claim 4, Hemphill as modified by Marchlewski et al., discloses the deck (60) and the brace (56 & 58) of the platform assembly (46), wherein the portion of 

Regarding claim 6, Hemphill discloses the cargo accessory (62) removable coupled to the mounting plate (66 & 64) through the accessory connection interface (196) (See Figures 11 & 12).

Regarding claim 7, Hemphill discloses the accessory mounting system (10), wherein the cargo accessory (62) is the tie-down cleat (See Figures 11 & 12).  

Regarding claim 8, Hemphill discloses the accessory mounting system (10), wherein the cargo accessory (62) includes the engagement portion (190), wherein the accessory connection interface (196) is the aperture (See Figures 11 & 12) provided by the plurality of edges (34, 210 & 212) of the mounting plate (66), the engagement portion (190) including the hooked portion (See Figure 11) that fits over at least one of the edges (34, 210 & 212) when the cargo accessory (62) is coupled to the mounting plate (66 & 64) (See Figures 11 & 12).  

Regarding claim 9, Hemphill discloses the mounting plate (66 & 64) includes the spacer (192) that maintains the portion of the platform assembly at the position spaced laterally from the accessory connection interface (196) such that the portion does not 
Furthermore, Marchlewski et al., discloses the platform assembly (46) at the position spaced laterally from the accessory connection interface (40) (See Figure 3).

Regarding claim 13, Hemphill discloses the first mounting plate (i.e. Left (66 & 64) in Figures 1 & 2) attached to the first sidewall (i.e. Left (32) in Figures 1 & 2) of the pickup bed (See Figures 1 & 2);
the first cargo accessory (i.e. Left (62) in Figure 11) removably attached of the first mounting plate (i.e. Left (66 & 64) in Figures 1 & 2);
the second mounting plate (i.e. Right (66 & 64) in Figures 1 & 2) attached to the opposite, second sidewall (i.e. Right (32) in Figures 1 & 2) of the pickup bed (104);
the second cargo accessory (i.e. Right (62) in Figure 11) removably attached to the second mounting plate (i.e. Right (66 & 64) in Figures 1 & 2).
However, Hemphill does not disclose the brace of the platform assembly extending longitudinally in the cross-vehicle direction, the brace supported on the ledge of the first mounting plate and the ledge of the second mounting plate; and the deck of the platform assembly supported on the brace to provide the cargo loading platform that is vertically elevated relative to the floor of the pick bed.
Marchlewski et al., discloses the brace (56 & 58) of the platform assembly (46) extending longitudinally in the cross-vehicle direction (See Figure 3), the brace (56 & 58) supported on the ledge (64) of the first mounting plate (i.e. Left (30) in Figure 3) and the ledge (64) of the second mounting plate (i.e. Right (30) in Figure 3); and the deck for the purpose of providing support for adding a second level of cargo storage within the truck bed (See Column 4, lines 18 – 20).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the brace of the platform assembly extending longitudinally in the cross-vehicle direction, the brace supported on the ledge of the first mounting plate and the ledge of the second mounting plate; and the deck of the platform assembly supported on the brace to provide the cargo loading platform that is vertically elevated relative to the floor of the pick bed as taught Marchlewski with the vehicle accessory mount of Hemphill in order to provide support for adding a second level of cargo storage within the truck bed (See Column 4, lines 18 – 20).

Regarding claim 15, Hemphill as modified by Marchlewski et al., discloses the first and second mounting plates (30) and the brace (56) are horizontally forward the wheel well area of the pickup bed (12), wherein the brace (56) is the forward brace, and further comprising the third and the fourth mounting plate (See Figure 3) respectively attached to the first sidewall (14) and the second sidewall (16) at positions that are horizontally aft the wheel well area of the pickup bed (12), and still further comprising the aft brace (58) that is aft the wheel well area of the pickup bed (12), the aft brace (58) extending longitudinally in the cross-vehicle direction and supported on the ledge (64) of the third mounting plate and the ledge (64) of the fourth mounting plate (30), wherein the platform (46) is additionally supported on the aft brace (58) (See Figure 3).  

Regarding claim 16, Hemphill disclose the method of providing attaching the mounting plate (66 & 64) to the wall (14 & 16) of the vehicle cargo area (104), the mounting plate (66 & 64) including the ledge (82), the mounting plate (66 & 64) further including an accessory connection interface (196), the accessory connection interface (196) configured to couple the mounting plate (66 & 64) to the cargo accessory (62).  
However, Hemphill does not explicitly disclose the method of the ledge configured to support the portion of the platform assembly.
Marchlewski et al., teaches the method steps of the mounting plate (30) including the ledge (64) configured to support at least the portion of the platform assembly (56 & 58) (See Column 4, lines 65 – 67) (See Figures 3 & 6) and accessory connection interface (40) configured to coupled to the mounting plate (30) when the ledge (64) is supporting the portion of the assembly (56 & 58) for the purpose of providing support for adding a second level of cargo storage within the truck bed (See Column 4, lines 18 – 20).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the method of the ledge configured to support the portion of the platform assembly as taught by Krause with the vehicle accessory mount of Hemphill in order to provide support for adding a second level of cargo storage within the truck bed (See Column 4, lines 18 – 20).

Regarding claim 17, Hemphill as modified by Marchlewski discloses the method of providing the portion of the platform assembly (56 & 58) is the brace (See Figures 3 & 

Regarding claim 18, Hemphill discloses the method of the cargo accessory (62) with the accessory connection interface (196) to remvoably couple the cargo accessory (62) with the mounting plate (66).
	Furthermore, Hemphill as modified by Marchlewski et al., discloses the method of engaging occurring while the brace (56 & 58) is supported on the ledge (64) (See Figures 3 & 4).

Regarding claim 19, Hemphill discloses the method of providing the cargo accessory (62) is the tie-down cleat (See Figure 11 & 12).

	Regarding claim 20, Hemphill as modified by above does not explicitly disclose the mounting plate is the continuous and monolithic structure that includes both the accessory connection interface and the ledge.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the mounting plate the continuous and monolithic structure that includes both the accessory connection interface and the ledge                since, it has been held that forming in one piece an article which has formerly been 

	Regarding claim 21, Hemphill discloses the mounting plate (66 & 64) provides the accessory connection interface (196) is decoupled from any cargo accessory (62) (See Figure 11).
	Furthermore, Hemphill as modified by Marchlewski et al., discloses the mounting plate (30 & 62) providing the ledge (64) when the accessory connection interface (40).

	Regarding claim 22, Hemphill discloses the first mounting plate (66 & 64) is configured such that the first mounting plate (64) can support the assembly (84) when the first cargo accessory (62) is attached to the first mounting plate (64) through the accessory connection interface (196) of the first mounting plate (66) (See Figure 12).
	Furthermore, Hemphill as modified by Marchlewski discloses the ledge (64) of the first mounting plate (62) can support the assembly (56), and the first mounting plate (48) can support the brace (56 & 58) (See Figure 3).

	Regarding claim 23, Hemphill discloses attaching the mounting plate (66 & 64) to the wall (32) of the vehicle cargo area (14) attaches to the vehicle cargo area (14) (See Figures 1, 2, 11 & 12).
Furthermore, Hemphill as modified by Marchlewski et al., discloses the mounting plate (30 & 62) to the wall (32) of the vehicle cargo area (18) attaches the ledge (64) to the vehicle cargo area (See Figures 4 & 5).

Regarding claim 24, Hemphill discloses the method steps of disengaging the cargo accessory (62) from the accessory connection interface (196) to uncouple the cargo accessory (62) from the mounting plate (66).
Furthermore, Hemphill as modified by Marchlewski et al., discloses the method steps of disengaging occurring while the brace (56) is supported on the ledge (64).

Response to Arguments
Applicant's arguments filed September 02, 2021 have been fully considered but they are not persuasive.

Applicant argues, in an obviousness rejection, a proposed modification cannot render the prior art unsatisfactory for its intended purpose. (See MPEP 2143.01 V.)  If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification.  In re Gorgon, 733 F.2d 900 (Fed. Cir. 1984).

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Furthermore, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

In this case, Hemphill ‘595 (See Figures 11 & 12) teaches accessory mounting system, comprising: the mounting plate (66 & 64) that attaches to the wall (32) of the vehicle cargo area (104), the mounting plate (66 & 64) including the ledge (82) (See Figures 11 & 12); the mounting plate (66 & 64) further including the accessory connection interface (196), wherein the accessory connection interface (196) is configured to couple the mounting plate (66 & 64) to the cargo accessory (62).
However, the ledge (82) of Hemphill ‘595 does not explicitly disclose and lacks the functional language of “configured to support at least a portion of a platform assembly,” as recited in Claim 1, line 3. 
The recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to capable of performing the intended use, then it meets the claim.
Marchlewski et al., ‘098 teaches the accessory mounting system, comprising: the vehicle accessory mount (10) having the mounting plate (30 & 62) that attaches to the wall (32) of the vehicle cargo area (18), the mounting plate (30 & 62) including the ledge (64) configured to support at least the portion of the platform assembly (46, 56 & 58) (See Column 4, lines 65 – 67) (See Figures 3 & 6) for the purpose of providing support for adding a second level of cargo storage within the truck bed (See Column 4, lines 18 – 20).
It would have obvious to one having ordinary skill in the art at the time the invention was effectively filed to make a ledge of the mounting plate with an adequate length that extends and / or protrudes long enough to perform the function of “configured to support at least a portion of a platform assembly” as taught by Marchlewski with the accessory mounting system of Hemphill ‘595 in order to provide support for adding a second level of cargo storage within the truck bed (See Column 4, lines 18 – 20).
Lastly, Hemphill ‘595 and Marchlewski et al., ‘098 references BOTH deal with accessory mounting systems for a truck bed and it is within the level of ordinary skill to pick and choose between known accessory mounting systems for truck beds features absent a showing of unexpected results. See MPEP 2143(I)(A)+(B).
Given the broadest reasaonable interpretation, Hemphill ‘595 and Marchlewski et al., ‘098 meets and satisfies the structural limitations and the intended use language as set forth in Claim 1.  


Applicant argues, the rejection fails to point to any teaching or suggestion of an accessory connection interface that is “configured to couple the mounting plate to a cargo accessory when the ledge is supporting the portion of the platform assembly”.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In this case, Hemphill ‘595 is “configured to couple the mounting plate (66 & 64) to a cargo accessory (260) with the ledge (82)”.
The ledge (64) of Marchlewski et al., ‘098 is “configured of supporting the portion of the platform assembly.”
BOTH deal with accessory mounting systems for a truck bed and it is within the level of ordinary skill to pick and choose between known accessory mounting systems for truck beds features absent a showing of unexpected results. See MPEP 2143(I)(A)+(B).
Therefore, given the broadest reasaonable interpretation, Hemphill ‘595 and Marchlewski et al., ‘098 meets and satisfies the structural limitations and the intended use language as set forth in Claim 1.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734